DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application is a continuation of application 16/853552, filed on 4/20/2020, which is a continuation of PCT/JP2018/038123, filed on 10/12/2018, which claims priority from JP 2017-205643, filed on 10/24/2017.   
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application No. 16/853522 and PCT/JP2018/038123, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In the instant application, claim 2 recites “wherein the second lens array and the optical modulation unit are arranged in a relation of a critical illumination,” claim 9 recites “wherein the light-shielding member and the optical modulation unit are arranged in a relation of a critical illumination,” and claim 13 recites “wherein the lens array and the optical modulation unit are arranged in a relation of a critical illumination.” However, neither the disclosure of the instant application, nor the disclosures of the prior-filed application provide description that the optical modulation unit arranged in a critical illumination relationship with a second lens array, a light-shielding member, or a lens array such that one of ordinary skill in the art would have understood the inventor to have had possession at the time of filing. Appropriate correction is required. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: claim 2 recites “wherein the second lens array and the optical modulation unit are arranged in a relation of a critical illumination,” claim 9 recites “wherein the light-shielding member and the optical modulation unit are arranged in a relation of a critical illumination,” and claim 13 recites “wherein the lens array and the optical modulation unit are arranged in a relation of a critical illumination.” The language of a critical illumination for the optical elements is not provided in the specification. 

Claim Objections
Claims 6 and 8 are objected to because of the following informalities:
Claim 6, line 2, “first lens array is” should be changed to --first lens array are-- to correct grammar. 
Claim 8, line 9, “opening” should be changed to --openings-- to correct grammar.
Appropriate correction is required to place claims in better form.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first optical member imaging the spot light, which has been condensed on the lens cell included in the second lens array, on one of the optical modulation elements constituting the optical modulation unit” in lines 8-10 in claim 1, “a first optical member imaging the spot light, which have passed through the opening of the light-shielding member, on one of the optical modulation elements constituting the optical modulation unit” in lines 8-10 in claim 8, and “an optical member imaging the light flux, which has been condensed on the lens cell, on one of the optical modulation elements constituting the optical modulation unit” in lines 8-10 in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “wherein the plurality of spot lights exiting from the plurality of lens cells included in the first lens array is condensed on the lens cell included in the second lens array” in lines 1-3 is vague and indefinite. Since the independent claim recites plural lens cells in the second lens array (“a second lens array including lens cells”), it is unclear if the limitation is intended to claim that the plurality of spot lights exiting from the plurality of lens cells in the first array are condensed on corresponding lens cells in the second array (for example, in a one-to-one correspondence), of if the limitation is intended to claim that the plurality of spot lights exiting from the plurality of lens cells of the first lens array are condensed on to a single lens cell in the second lens array, or if the limitation is intended to claim that the total plurality of spot lights exiting from the plurality of lens cells of the first lens array are condensed on each individual lens cell of the lens cells included in the second lens array. For the purposes of examination, the limitation is being interpreted as meaning wherein the total plurality of spot lights exiting from the plurality of lens cells included in the first lens array are condensed on each individual lens cell of the lens cells included in the second lens array. Thus claim 6 and all claims depending therefrom are rejected as being indefinite. Appropriate correction is required. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 12-17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, and 10 of U.S. Patent No. 11,448,969 in view of Oshida et al. (US PGPub 2005/0219493, Oshida hereinafter).
Regarding claim 1, claim 1 of patent 969 recites an illumination optical system illuminating an optical modulation unit including a plurality of optical modulation elements with a light flux emitted from a light source (claim 1, col. 8, lines 21-25), the illumination optical system comprising:
a first lens array including a plurality of lens cells dividing the light flux emitted from the light source into a plurality of light fluxes (claim 1, col. 8, lines 28-31);
a second lens array including lens cells on which spot lights exiting from the lens cells included in the first lens array are condensed (claim 1, col. 8, lines 32-34); and
a first optical member imaging the spot light, which has been condensed on the lens cell included in the second lens array, on one of the optical modulation elements constituting the optical modulation unit (claim 1, col. 8, lines 35-38). Patent 969 does not appear to recite wherein the second lens array and the optical modulation unit are in a conjugate relation via the first optical member. 
Oshida discloses wherein the second lens array and the optical modulation unit are in a conjugate relation via the first optical member (Figs. 1-7, 10-12, paras. [0038], [0043], [0051], [0053], [0055], the glass rods or cells second lens array of integrator 13 is in a conjugate relation to the two-dimensional light modulator 2b via the collimating lens 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the second lens array and the optical modulation unit are in a conjugate relation via the first optical member as taught by Oshida in the illumination optical system as recited by patent 969 since including wherein the second lens array and the optical modulation unit are in a conjugate relation via the first optical member is commonly used to form an image on the optical modulation unit to effectively control and improve illumination conditions in the lithography system as desired.  
Regarding claim 2, patent 969 as modified by Oshida recites wherein the second lens array and the optical modulation unit are arranged in a relation of a critical illumination (Oshida, Figs. 1-7, 10-12, paras. [0038], [0043], [0051], [0053], [0055], the glass rods or second lens array of integrator 13 form images on the light modulator 2b). 
Regarding claim 3, claim 1 of patent 969 recites wherein the second lens array is constituted by a field lens and an imaging lens, the imaging lens being located at a position away from the field lens through a focal length of the field lens (claim 1, col. 8, lines 41-44).
Regarding claim 4, claim 1 of patent 969 recites further comprising a second optical member arranged between the first lens array and the second lens array, wherein a focal length of the second optical member is longer than the focal length of the field lens (claim 1, col. 8, lines 39-46).
Regarding claim 5, claim 2 of patent 969 recites further comprising a second optical member arranged between the first lens array and the second lens array (claim 1, col. 8, lines 39-40), wherein the first lens array is arranged such that an exit surface of the first lens array is positioned in a front-side focal plane of the second optical member, and wherein the second lens array is arranged such that an incident surface of the second lens array is positioned in a rear-side focal plane of the second optical member (claim 2). 
Regarding claim 6, claim 3 of patent 969 recites wherein the plurality of spot lights exiting from the plurality of lens cells included in the first lens array is condensed on the lens cell included in the second lens array (claim 3).
Regarding claim 7, claim 3 of patent 969 recites wherein the first optical member images the plurality of spot lights, which have been condensed on the lens cell included in the second lens array, on one of the optical modulation elements constituting the optical modulation unit (claim 1, col. 8, lines 35-38, 51-57, claim 3).
Regarding claim 12, claim 10 of patent 969 recites an illumination optical system illuminating an optical modulation unit including a plurality of optical modulation elements with a light flux emitted from a light source (claim 10, col. 9, lines 30-34), the illumination optical system comprising:
an integrator making a light intensity distribution of the light flux emitted from the light source be uniform (claim 10, col. 9, lines 37-39);
a lens array including lens cells on which a light flux having passed through the integrator is condensed (claim 10, col. 9, lines 40-41); and
an optical member imaging the light flux, which has been condensed on the lens cell, on one of the optical modulation elements constituting the optical modulation unit (claim 10, col. 9, lines 42-45), but patent 969 does not appear to recite wherein the lens array and the optical modulation unit are in a conjugate relation via the first optical member.
Oshida discloses wherein the lens array and the optical modulation unit are in a conjugate relation via the first optical member (Figs. 1-7, 10-12, paras. [0038], [0043], [0051], [0053], [0055], the glass rods or cells second lens array of integrator 13 is in a conjugate relation to the two-dimensional light modulator 2b via the collimating lens 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the lens array and the optical modulation unit are in a conjugate relation via the first optical member as taught by Oshida in the illumination optical system as recited by patent 969 since including wherein the lens array and the optical modulation unit are in a conjugate relation via the first optical member is commonly used to form an image on the optical modulation unit to effectively control and improve illumination conditions in the lithography system as desired.  
Regarding claim 13, patent 969 as modified by Oshida recites wherein the lens array and the optical modulation unit are arranged in a relation of a critical illumination (Figs. 1-7, 10-12, paras. [0038], [0043], [0051], [0053], [0055], the glass rods or second lens array of integrator 13 form images on the light modulator 2b).
Regarding claim 14, claim 1 of patent 969 recites an exposure apparatus comprising: the illumination optical system according to claim 1, the illumination optical system illuminating an optical modulation unit including a plurality of optical modulation elements with light (claim 1, col. 8, lines 21-57); and
a projection optical system projecting light from the optical modulation unit on a substrate (claim 1, col. 8, lines 26-27).
Regarding claim 15, claim 5 of patent 969 recites wherein  the optical modulation unit is a micromirror device including a plurality of two-dimensionally arrayed micromirrors, each of the micromirrors having a reflective surface which reflects a light flux from the illumination optical system and an angle of the reflective surface being able to be changed (claim 5). 
Regarding claim 16, claim 6 of patent 969 recites further comprising a polarizing beam splitter and a phase plate that are arranged between the illumination optical system and the optical modulation unit (claim 6). 
Regarding claim 17, claim 7 of patent 969 recites wherein the light flux from the illumination optical system is converted to circular polarized light through the polarizing beam splitter and the phase plate, and the circular polarized light is incident on the projection optical system (claim 7).
Regarding claim 19, claim 10 of patent 969 recites an exposure apparatus comprising: the illumination optical system according to claim 12, the illumination optical system illuminating an optical modulation unit including a plurality of optical modulation elements with light (claim 10, col. 9, lines 30-34); and a projection optical system projecting light from the optical modulation unit on a substrate (claim 10, col. 9, lines 35-36).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,448,969 in view of Oshida et al. (US PGPub 2005/0219493, Oshida hereinafter) and further in view of Fujiwara (US PGPub 2014/0320835).
Regarding claim 20, claim 1 of patent 969 as modified by Oshida recites the exposure apparatus according to claim 1 (claim 1). Patent 969 does not appear to recite an article manufacturing method comprising steps of: performing exposure on a substrate by using the exposure apparatus; and developing the substrate that has been subjected to the exposure in the exposure step. 
Fujiwara discloses an article manufacturing method (Fig. 15, paras. [0059], [0114], electronic devices are manufactured) comprising steps of: performing exposure on a substrate by using the exposure apparatus (Fig. 1 and paras. [0059], [0114], the photoresist on the wafer W is exposed in an exposure apparatus); and developing the substrate that has been subjected to the exposure in the exposure step (Fig. 15, paras. [0059], [0114]-[0115], the photoresist of the exposed substrate is developed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an article manufacturing method comprising the step of developing the substrate that has been subjected to the exposure in the exposure step as taught by Fujiwara using the exposure apparatus as recited by patent 969 as modified by Oshida since including an article manufacturing method comprising the steps of performing exposure on a substrate and developing the substrate that has been subjected to the exposure in the exposure step is commonly used to mass produce a functional electronic device (Fujiwara, paras. [0114]-[0116]). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshida et al. (US PGPub 2005/0219493, Oshida hereinafter).
Regarding claim 1, Oshida discloses an illumination optical system illuminating an optical modulation unit including a plurality of optical modulation elements with a light flux emitted from a light source (Figs. 1-7, 10-12, paras. [0037]-[0038], [0040]-[0041], the illumination system illuminates a two-dimensional light modulator 2b), the illumination optical system comprising:
a first lens array including a plurality of lens cells dividing the light flux emitted from the light source into a plurality of light fluxes (Figs. 1-7, 10-12, paras. [0037], [0046]-[0047], [0049], [0055], [0056], cylindrical lenses 112 and 113 produce outgoing beams incident to integrator 13. In another interpretation, light integrator includes two lens arrays, the first lens array two-dimensionally splitting the light fluxes from the light source);
a second lens array including lens cells on which spot lights exiting from the lens cells included in the first lens array are condensed (Figs. 1-7, 10-12, paras. [0037], [0046]-[0047], [0049]-[0051], [0053], [0055], [0056], integrator 13 includes glass rods upon which beams from the cylindrical lenses 112, 113 is condensed or integrator 13 includes a second lens array upon which beams exiting from the lens cells of the first lens array are condensed); and
a first optical member imaging the spot light, which has been condensed on the lens cell included in the second lens array, on one of the optical modulation elements constituting the optical modulation unit (Figs. 1-7, 10-12, paras. [0037]-[0038], [0040]-[0041], [0051], [0053], [0055], [0062], condensing lens 14 images the light emitted by light integrator 13 onto two-dimensional light modulator 2b),
wherein the second lens array and the optical modulation unit are in a conjugate relation via the first optical member (Figs. 1-7, 10-12, paras. [0038], [0043], [0051], [0053], [0055], the glass rods or cells second lens array of integrator 13 is in a conjugate relation to the two-dimensional light modulator 2b via the collimating lens 14). 
Regarding claim 2, Oshida discloses wherein the second lens array and the optical modulation unit are arranged in a relation of a critical illumination (Figs. 1-7, 10-12, paras. [0038], [0043], [0051], [0053], [0055], the glass rods or second lens array of integrator 13 form images on the light modulator 2b). 
Regarding claim 12, Oshida discloses an illumination optical system illuminating an optical modulation unit including a plurality of optical modulation elements with a light flux emitted from a light source (Figs. 1-7, 10-12, paras. [0037]-[0038], [0040]-[0041], the illumination system illuminates a two-dimensional light modulator 2b), the illumination optical system comprising:
an integrator making a light intensity distribution of the light flux emitted from the light source be uniform (Figs. 1-7, 10-12, paras. [0037], [0046]-[0047], [0049], [0055], [0056], cylindrical lenses 112 and 113 produce outgoing symmetric beams incident to integrator 13);
a lens array including lens cells on which a light flux having passed through the integrator is condensed (Figs. 1-7, 10-12, paras. [0037], [0046]-[0047], [0049]-[0051], [0053], [0055], [0056], integrator 13 includes glass rods upon which beams from the cylindrical lenses 112, 113 is condensed or integrator 13 includes a second lens array upon which beams are condensed); and
an optical member imaging the light flux, which has been condensed on the lens cell, on one of the optical modulation elements constituting the optical modulation unit (Figs. 1-7, 10-12, paras. [0037]-[0038], [0040]-[0041], [0051], [0053], [0055], [0062], condensing lens 14 images the light emitted by light integrator 13 onto two-dimensional light modulator 2b),
wherein the lens array and the optical modulation unit are in a conjugate relation via the first optical member (Figs. 1-7, 10-12, paras. [0038], [0043], [0051], [0053], [0055], the glass rods or cells second lens array of integrator 13 is in a conjugate relation to the two-dimensional light modulator 2b via the collimating lens 14).
Regarding claim 13, Oshida discloses wherein the lens array and the optical modulation unit are arranged in a relation of a critical illumination (Figs. 1-7, 10-12, paras. [0038], [0043], [0051], [0053], [0055], the glass rods or second lens array of integrator 13 form images on the light modulator 2b).
Regarding claim 14, Oshida discloses an exposure apparatus (Figs. 1-7, 10-12) comprising:
the illumination optical system according to claim 1 (see claim 1 rejection above, Figs. 1-7, 10-12, paras. [0037], [0046]-[0047], [0049]-[0051], [0053], [0055], [0056], cylindrical lenses 112, 113, integrator 13, condensing lens 14), the illumination optical system illuminating an optical modulation unit including a plurality of optical modulation elements with light (Figs. 1-7, 10-12, paras. [0037]-[0038], [0040]-[0041], [0068], the illumination system illuminates a two-dimensional light modulator 2b having multiple picture elements); and
a projection optical system projecting light from the optical modulation unit on a substrate (Figs. 1-7, 10-12, paras. [0037]-[0038], [0040]-[0041], [0068], projection lens 3 projects the patterns on light modulator 2b onto substrate 5). 
Regarding claim 15, Oshida discloses wherein the optical modulation unit is a micromirror device including a plurality of two-dimensionally arrayed micromirrors, each of the micromirrors having a reflective surface which reflects a light flux from the illumination optical system and an angle of the reflective surface being able to be changed (Figs. 1-7, 10-12, paras. paras. [0037]-[0038], [0040]-[0041], [0068], the two-dimensional light modulator 2b includes a plurality of mirrors. Electrical signals are applied to change the inclination angle of the mirrors to control exposure light directed to the projection exposure lens 3).  
Regarding claim 19, Oshida discloses an exposure apparatus (Figs. 1-7, 10-12) comprising:
the illumination optical system according to claim 12 (see claim 12 rejection above, Figs. 1-7, 10-12, paras. [0037], [0046]-[0047], [0049]-[0051], [0053], [0055], [0056], cylindrical lenses 112, 113, integrator 13, condensing lens 14), the illumination optical system illuminating an optical modulation unit including a plurality of optical modulation elements with light (Figs. 1-7, 10-12, paras. [0037]-[0038], [0040]-[0041], [0068], the illumination system illuminates a two-dimensional light modulator 2b having multiple picture elements); and
a projection optical system projecting light from the optical modulation unit on a substrate (Figs. 1-7, 10-12, paras. [0037]-[0038], [0040]-[0041], [0068], projection lens 3 projects the patterns on light modulator 2b onto substrate 5). 


Claims 8, 9, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mei (US Patent No. 6,473,237).
Regarding claim 8, Mei discloses an illumination optical system illuminating an optical modulation unit including a plurality of optical modulation elements with a light flux emitted from a light source (Figs. 2, 11, 15-25, col. 3, lines 15-67, col. 4, lines 1-8, a pixel panel 38 is illuminated by an illumination system. The pixel panel 38 includes a plurality of controllable elements), the illumination optical system comprising:
a lens array including a plurality of lens cells dividing the light flux emitted from the light source into a plurality of light fluxes (Figs. 16, 19, 20, 22, and 24, col. 10, lines 56-59, col. 11, lines 5-34, the illumination system includes microlens array 154 to divide light from the light source);
a light-shielding member illuminated by the lens array and including a plurality of openings (Figs. 16, 19, 20, 22, and 24, col. 10, lines 56-59, col. 11, lines 5-34, grating 152 includes multiple openings and is illuminated by microlens array 154); and
a first optical member imaging the spot light, which have passed through the opening of the light-shielding member, on one of the optical modulation elements constituting the optical modulation unit (Figs. 16, 19, 20, 22, and 24, col. 11, lines 5-34, lenses 40a are arranged to image light from grating 152 onto individual pixels of pixel panel 38),
wherein the light-shielding member and the optical modulation unit are in a conjugate relation via the first optical member (Figs. 16, 19, 20, 22, and 24, col. 11, lines 5-34, claim 5, the grating 152 is arranged at a conjugate plane to the pixel panel 38 via the lenses 40a since the openings of grating 152 are imaged on pixel panel 38).
Regarding claim 9, Mei discloses wherein the light-shielding member and the optical modulation unit are arranged in a relation of a critical illumination (Figs. 16, 19, 20, 22, and 24, col. 11, lines 5-34, the openings of grating 152 are imaged on pixels of the pixel panel 38).
Regarding claim 18, Mei discloses an exposure apparatus (Figs. 2, 11, 15-25) comprising:
the illumination optical system according to claim 8 (see claim 8 rejection above, Figs. 16, 19, 20, 22, and 24, pixel panel 38 is illuminated by microlens array 154, grating 152, and lenses 40a), the illumination optical system illuminating an optical modulation unit including a plurality of optical modulation elements with light (Figs. 16, 19, 20, 22, and 24, col. 3, lines 15-67, col. 4, lines 1-8, col. 10, lines 56-59, col. 11, lines 5-34, microlens array 154, grating 152, and lenses 40a illuminate pixel panel 38 having controllable elements); and
a projection optical system projecting light from the optical modulation unit on a substrate (Figs 2, 11, 16, 19, 20, 22, and 24, col. 3, lines 15-67, col. 10, lines 3-11, col. 11, lines 5-34, lenses 40b project images of the pixels of pixel panel 38 onto substrate 42). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Oshida as applied to claim 1 above, and further in view of Kurtz et al. (US Patent No. 5,923,475, Kurtz hereinafter).
Regarding claim 3, Oshida does not appear to explicitly describe wherein the second lens array is constituted by a field lens and an imaging lens being located at a position away from the field lens through a focal length of the field lens. 
Kurtz discloses wherein the second lens array is constituted by a field lens and an imaging lens, the imaging lens being located at a position away from the field lens through a focal length of the field lens (Figs. 1-2, col. 4, lines 16-35, col. 6, lines 32-col. 7, line 9, the fly’s eye integrator 23 includes lenslet arrays 29 and 30 which work together to image the lenslet elements onto the modulator plane 41. The lenslet arrays 29, 30 have 8.0 mm focal lengths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the second lens array is constituted by a field lens and an imaging lens, the imaging lens being located at a position away from the field lens through a focal length of the field lens as taught by Kurtz as the second lens array in the illumination optical system with the first lens array as taught by Oshida since including wherein the second lens array is constituted by a field lens and an imaging lens, the imaging lens being located at a position away from the field lens through a focal length of the field lens is commonly used to enhance illumination of a spatial light modulator by reducing nonuniformity while maintaining illumination brightness (Kurtz, col. 2, lines 62-67). 
Regarding claim 4, Oshida as modified by Kurtz discloses further comprising a second optical member arranged between the first lens array and the second lens array (Oshida, Figs. 1-7, 10-12, para. [0037], condensing lens 12 is between lenses 112, 113 and integrator 13, Kurtz, Figs. 1-2, col. 4, lines 16-35, col. 6, lines 54-col. 7, line 9, combiner field lens 25 and field lens 26 are arranged between lenslet array 24 and lenslet array 29),
wherein a focal length of the second optical member is longer than the focal length of the field lens (Kurtz, Figs. 1-2, col. 4, lines 16-35, col. 6, lines 54-col. 7, line 9, the focal length of the field lens 25 is 99 m, while the focal lengths of lenslet arrays 29, 30 are 8.0 mm).


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Oshida as applied to claim 1 above, and further in view of Shiraishi et al. (US Patent No. 5,719,704, Shiraishi 704 hereinafter). 
Regarding claim 5, Oshida discloses a second optical member arranged between the first lens array and the second lens array (Figs. 1-7, 10-12, para. [0037], condensing lens 12 is between lenses 112, 113 and integrator 13), Oshida does not appear to explicitly describe wherein the first lens array is arranged such that an exit surface of the first lens array is positioned in a front-side focal plane of the second optical member, and wherein the second lens array is arranged such that an incident surface of the second lens array is positioned in a rear-side focal plane of the second optical member.
Shiraishi 704 discloses a second optical member arranged between the first lens array and the second lens array (Fig. 24, col. 32, lines 54-67, col. 33, lines 4-32, converging optical system 102 is between fly-eye lens 100 and lens array 103), 
wherein the first lens array is arranged such that an exit surface of the first lens array is positioned in a front-side focal plane of the second optical member (Fig. 24, the exit surfaces of the lenses of fly-eye lens 100 are arranged in the front-side focal plane of converging optical system 102), and 
wherein the second lens array is arranged such that an incident surface of the second lens array is positioned in a rear-side focal plane of the second optical member (Fig. 24, col. 33, lines 4-32, lines 53-56, the converging lens 102 converges the beams from fly-eye lens 100 onto the face of lens elements of the lens array 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first lens array is arranged such that an exit surface of the first lens array is positioned in a front-side focal plane of the second optical member, and wherein the second lens array is arranged such that an incident surface of the second lens array is positioned in a rear-side focal plane of the second optical member as taught by Shiraishi 704 as the arrangement of the second optical member in the illumination optical system as taught by Oshida since including wherein the first lens array is arranged such that an exit surface of the first lens array is positioned in a front-side focal plane of the second optical member, and wherein the second lens array is arranged such that an incident surface of the second lens array is positioned in a rear-side focal plane of the second optical member is commonly used to obtain high resolution and large focal depth to improve illumination of the pattern to be exposed on a wafer (Shiraishi 704, col. 4, line 66-col. 5, line 2). 
Regarding claim 6, as best understood, Oshida does not appear to explicitly describe wherein the plurality of spot lights exiting from the plurality of lens cells included in the first lens array is condensed on the lens cell included in the second lens array. 
Shiraishi 704 discloses wherein the plurality of spot lights exiting from the plurality of lens cells included in the first lens array is condensed on the lens cell included in the second lens array (Figs. 24-25, col. 32, lines 43-67, col. 33, lines 1-32, images of the secondary light sources formed by the fly-eye lens 100 are formed on each lens element 103a, 130b, 103c, 103d of lens array 103). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the plurality of spot lights are condensed on the lens cell included in the second lens array as taught by Shiraishi 704 in the illumination optical system as taught by Oshida since including wherein the plurality of spot lights are condensed on the lens cell included in the second lens array is commonly used to obtain high resolution and large focal depth to improve illumination of the pattern to be exposed on a wafer (Shiraishi 704, col. 4, line 66-col. 5, line 2).
Regarding claim 7, Oshida as modified by Shiraishi 704 discloses wherein the first optical member images the plurality of spot lights, which have been condensed on the lens cell included in the second lens array, on one of the optical modulation elements constituting the optical modulation unit (Oshida, Figs. 1-7, 10-12, paras. [0037]-[0038], [0040]-[0041], [0051], [0053], [0055], [0062], condensing lens 14 images the light emitted by light integrator 13 onto two-dimensional light modulator 2b).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mei as applied to claim 8 above, and further in view of Shiraishi (US PGPub 2003/0043356). 
Regarding claim 10, Mei does not appear to explicitly describe further comprising a second optical member arranged between the lens array and the light-shielding member, wherein the lens array is arranged such that an exit surface of the lens array is positioned in a front-side focal plane of the second optical member, and wherein the light-shielding member is arranged such that an incident surface of the light-shielding member is positioned in a rear-side focal plane of the second optical member.
Shiraishi discloses a second optical member arranged between the lens array and the light-shielding member (Fig. 1, condenser lens 11 and condenser lens 15 are arranged between fly eye lens 7 and spatial filter 16), 
wherein the lens array is arranged such that an exit surface of the lens array is positioned in a front-side focal plane of the second optical member (Fig. 1, para. [0122], fly eye lens 7 is arranged such that the emission side focal surface of the fly eye lens is in a front side focal plane of lens 11), and 
wherein the light-shielding member is arranged such that an incident surface of the light-shielding member is positioned in a rear-side focal plane of the second optical member (Fig. 1, para. [0125], spatial filter 16 is positioned at the rear side focal plane of lens 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a second optical member arranged between the lens array and the light-shielding member, wherein the lens array is arranged such that an exit surface of the lens array is positioned in a front-side focal plane of the second optical member, and wherein the light-shielding member is arranged such that an incident surface of the light-shielding member is positioned in a rear-side focal plane of the second optical member as taught by Shiraishi between the lens array and the light-shielding member in the illumination optical system as taught by Mei since including a second optical member arranged between the lens array and the light-shielding member, wherein the lens array is arranged such that an exit surface of the lens array is positioned in a front-side focal plane of the second optical member, and wherein the light-shielding member is arranged such that an incident surface of the light-shielding member is positioned in a rear-side focal plane of the second optical member is commonly used to improve the conditioning of the illumination in the illumination optical system to transmit the desired beams. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mei as applied to claim 8 above, and further in view of Godfried et al. (US PGPub 2017/0293229, Godfried hereinafter).  
Regarding claim 11, Mei does not appear to explicitly describe wherein the light-shielding member is made of metal.
Godfried discloses wherein the light-shielding member is made of metal (Figs. 2, 5, paras. [0078]-[0081], filter element 3 includes chromium to block radiation propagating through portions of the plate). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the light-shielding member is made of metal as taught by Godfried as the light-shielding member in the illumination optical system as taught by Mei since including wherein the light-shielding member is made of metal is a well-known class of material used to provide effective light blocking to obtain the desired illumination conditions. 

Claims 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oshida as applied to claim 14 above, and further in view of Fujiwara (US PGPub 2014/0320835). 
Regarding claim 16, Oshida further comprising a polarizing beam splitter and a phase plate that are arranged between the illumination optical system and the optical modulation unit.
	Fujiwara discloses a polarizing beam splitter and a phase plate that are arranged between the illumination optical system and the optical modulation unit (Fig. 10, para. [0101], polarization beam splitter 51 and quarter wave plate 52 are arranged between the illumination optical system ILSA and spatial light modulator 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a polarizing beam splitter and a phase plate that are arranged between the illumination optical system and the optical modulation unit as taught by Fujiwara in the exposure apparatus as taught by Oshida since including a polarizing beam splitter and a phase plate that are arranged between the illumination optical system and the optical modulation unit is commonly used to improve the resolution of the desired patterns exposed on the substrate while allowing the use of a bitelecentric projection optical system to yield a simplified exposure apparatus configuration (Fujiwara, paras. [0101]-[0102]). 
Regarding claim 17, Oshida as modified by Fujiwara discloses wherein the light flux from the illumination optical system is converted to circular polarized light through the polarizing beam splitter and the phase plate, and the circular polarized light is incident on the projection optical system (Fujiwara, Fig. 10, para. [0101], the light from the illumination optical system ILSA is converted to circularly polarized light by the polarization beam splitter 51 and quarter wave plate 52, and the circularly polarized light is transmitted into the projection optical system PLA). 
Regarding claim 20, although Oshida discloses performing exposure on a substrate by using the exposure apparatus according to claim 14 (see claim 14 rejection above, Figs. 1-7, 10-12, paras. [0037]-[0038], [0040]-[0041], [0068], projection lens 3 projects a pattern from two-dimensional modulator 2b onto a substrate 5), Oshida does not appear to explicitly describe an article manufacturing method comprising the step of developing the substrate that has been subjected to the exposure in the exposure step.
Fujiwara discloses an article manufacturing method (Fig. 15, paras. [0059], [0114], electronic devices are manufactured) comprising steps of: performing exposure on a substrate by using the exposure apparatus (Fig. 1 and paras. [0059], [0114], the photoresist on the wafer W is exposed in an exposure apparatus); and developing the substrate that has been subjected to the exposure in the exposure step (Fig. 15, paras. [0059], [0114]-[0115], the photoresist of the exposed substrate is developed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an article manufacturing method comprising the step of developing the substrate that has been subjected to the exposure in the exposure step as taught by Fujiwara using the exposure apparatus as taught by Oshida since including an article manufacturing method comprising the steps of performing exposure on a substrate and developing the substrate that has been subjected to the exposure in the exposure step is commonly used to mass produce a functional electronic device (Fujiwara, paras. [0114]-[0116]). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882